Title: To George Washington from Philip John Schuyler, 13 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany July 13th 1781
                  
                  Last night I was honored with Your Excellency’s favor of the 9th Instant.
                  The first parcel of nails and nail rods sent by Colo. Pickering is arrived, if the second compleats my estimate there will be a sufficency.
                  I have declined building batteaux at Schenectady as the inhabitants refused their boards unless I would engage a specie payment in October, a compliance would have involved not only me, but the public officers in disagreable embarrassments which I did not chuse to risk more especially as I have hopes that no prejudicial delay will result.
                  I shall direct the boats to be built in future, to be well lined, and order the timber and plank to be sent down In them, of the latter I apprehend there will be a great deficiency.  I am Dear Sir with most sincere Esteem Your Excellency’s Obedient Humble Servt
                  
                     Ph: Schuyler
                  
               